 92DECISIONS OF THENATIONALLABOR RELATIONS BOARDLechmere,Inc.andLocal 919, United Food andCommercialWorkersInternationalUnion,AFL-CIO. Case 39-CA-3571June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,HIGGINS, ANDDEVANEYOn September 30, 1988, Administrative LawJudge Joel P. Biblowitz issued the attached deci-sion.The Respondent filed exceptionsand a sup-porting brief as well as a supplemental brief' andtheGeneral Counsel filed cross-exceptions and asupportingand reply brief in which the ChargingParty joined.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2 findings, andconclusions, as explained below, and to adopt therecommended Order.3The judge found that the Respondent violatedSection 8(a)(1) of the Act by denying access to itsparking lot to nonemployee union organizers forthe purpose of distributing leaflets and handbills toemployees and by attempting to remove the unionorganizers from a 10-foot-wide strip of public prop-erty abutting its parking lot and the Berlin Turn-pike.The judge found no violation of Section8(a)(1) in the Respondent's installation of a videocameraon the roof of its store to monitor the exte-rior areas adjacent to the store. We agree with thejudge, but base our finding that the Respondentviolated Section 8(a)(1) by denying the union orga-nizers access to its parking lot on the analysis setforth inJean Country,291 NLRB 11 (1988).InJean Country,the Board reevaluated the ana-lyticalapproach for resolving conflicts betweenSection 7 and private property rights set forth inFairmont Hotel,282 NLRB 139 (1986), and clari-fied that the availability of reasonable alternativemeans is a factor that must be considered in everyaccess case in which a legitimate property interest'The Respondent has requested oral argument.The request is deniedas the record exceptions and briefs adequately present the issues and thepositions of the partiesP The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings.The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950),enfd.188 F 2d 362(3d Cir 1951).We have carefully examined the record andfind no basis for reversing the findings.aWe attach a modified notice to conform the language with thejudge's recommended Orderand a Section 7 right must be accommodated.4 TheBoard further held (291 NLRB at 14):Accordingly,in all access cases our essentialconcern will be the degree of impairment ofthe Section 7 right if access should be denied,as it balances against the degree of impairmentof the private property right if access shouldbe granted.We view the consideration of theavailability of reasonably effective alternativemeans as especially significant in this balancingprocess. In the final analysis however, there isno simple formula that will immediately deter-minethe result in every case.The Board inJean Countryfound that the fol-lowing factors may be relevant to assessing theweight of a property right: the use to which theproperty is put; the restrictions, if any, that are im-posed on publicaccessto the property; and theproperty's relative size and openness. The factorsthat may be relevant to the consideration of a Sec-tion 7 right include: the nature of the right; theidentity of the employer to which the right is di-rectly related (e.g., the employer with whom aunion has a primary dispute); the relationship ofthe employer or other target to the property towhich access is sought; the identity of the audienceto which the communications concerning the Sec-tion 7 right are directed; and the manner in whichthe activity related to that right is carried out. Fi-nally, factors that may be relevant to theassess-ment of alternative means include: the desirabilityof avoiding the enmeshment of neutrals in labordisputes; the safety of attempting communicationsat alternative public sites; the burden and expenseof nontrespassory communication alternatives; andthe extent to which exclusive use of the nontrespas-sory alternatives would dilute the effectiveness ofthe message.Applying theJean Countryanalysis to this case,we initially find that the Respondent owns theNewington Lechmere store and the land occupiedby, and immediately surrounding, the store. TheRespondent also shares ownership in the parkinglot adjacent to the store with the operators of astrip of 13 stores. The parking lot is available foruse by patrons and employees of all the stores.Only 4 of the 13 stores were open and there were 2public telephones in front of the strip stores whennonemployee union organizers sought to contact4 In reaching this conclusion the Board emphasized that,under the Su-preme Court's decisioninNLRB Y. Babcock & Wilcox Ca,351U.S. 105(1956), andHudgens P. NLRB,424 U.S. 507 (1976), the Boardis "chargedwith seekingto avoid thedestruction'of [Sec 7 andproperty] rights, ifat all possible, and with permitting infringements on one rightonly to theextent necessary to maintain the other"Jean Country,291 NLRB at 12-13.295 NLRB No. 15 LECHMERE, INC.93the Respondent's employees in June 1987. The Re-spondent maintains and enforces rules against solic-itation and distribution on its premises, and in theparking lot with. the authorization of the operatorsof the strip of stores.We conclude that the Re-spondent's property right at issue is relatively sub-stantial but note that the parking lots are essentiallyopen to the public.5The Section 7 right asserted is relatively strong.As the Supreme Court has indicated: "[T]he rightto organize is at the very core of the purpose forwhich the NLRA was enacted . . . . [T]he inter-ests being protected. . .are not those of the [non-employee union]organizersbut of theemployeeslocated on the employer's property."6 Here theUnion targeted the parking lot used by the affectedemployees at their worksite as the locale for invok-ing the organizational rights of those employees.As the Union's attempts to distribute handbills tothe employees neither impeded traffic flow norinterferedwith the normal use of the parking lot,the Respondent's business was not disrupted or itscustomers inconvenienced to any significant degreeby the handbilling.7 Accordingly, we find that con-sideration of the factors of the situs of the Union'sconduct and the manner of that conduct does notdiminish the strength of the core Section 7 right as-serted.Under thecircumstances,we find that theSection 7 right is certainly worthy of protectionagainst substantial impairment.Further,we find that there was no reasonable,effective alternative means available for the Unionto communicate its message to the'Respondent'semployees. Thus the Board inJean Countrynotedthat only in "exceptional" cases will the use ofnewspaper,radio, and television be feasible alterna-tives to direct contact. 8 And we find that thepresent case is not an exceptional one. Newington,Hartford,and New Britain compose a large"subur-ban-urban" area. The evidence shows that almostall the Respondent's approximately 200 employeeslive in these three communities that are serviced bylocal newspapersin which the Union placed adver-tisements seeking authorization for representationfrom the Respondent'semployees.A newspaper'sgeneral circulation,however, is not evidence of re-ceipt of a discretemessageintended for a specificaudience.Many of the Respondent'semployeesmay never receive,purchase,or read these localnewspapers, or may be exposed to them only occa-sMountainCountry Food Store,292 NLRB 967 (1989).8 Sears, Roebuck &Co.v.Carpenters,436 U.S. 180, 206 fn. 42 (1978),citingNLRB Y. Babcock & WilcoxCo., 351 U.S. 105 (1956).rTheRespondent's assertionsthat the Unionengaged intrespassoryforays ontoits property are not evidence of such disruption or inconven-ience.8 Jean Country,supra.sionally.9Thus, this method of communication isboth expensive and ineffective.The evidence also shows that the motor vehicleregistry provides on request names and addressespertaining to license plate numbers.By observingcars in the Respondent'sparking lot, the Unionthereby obtained 41 names and addresses of the Re-spondent's approximately 200 employees.1 0How-ever,it is clearthat even withdiligence and perse-verance,that method of obtaining employee namesand addresses is flawed.' Cars driven by patrons ofthe Respondent's stores as well as patrons and em-ployees of the other stores in the complex frequentthe parking lot daily. Even should the union ob-servers focus on the area where the Respondent'semployees are encouraged to park their cars attimes when these employees would be arriving ator departing from the store, obstacles to compre-hensive tallying of names and addresses are mani-fest.Employees may use cars that are not regis-tered in their names, may car pool together, mayuse alternativemeans of transportation, or maypark elsewhere.In addition,part-time employeesmight not use the parking lot at those times shortlybefore and after the store'sdesignated openinghours.Accordingly, the effectiveness of theUnion's resorting to the Motor Vehicle Registry asa comprehensive source of the names and addressesof the Respondent's employees is patently minimal.Finally, the evidence also shows that the 10-foot-wide strip of public property abutting the BerlinTurnpike offers an ineffective and unsafe locale forthe union activity. The turnpike is a four-lane high-way with a 50 m.p.h. speed limit. The presence ofother stores in the immediate vicinity of the com-plex containing the Respondent's store suggeststhat the area is commercial in character and thattraffic ismore thanminimal.Further contributingto the safety problem presented by this location isthe lack of a trafficsignalor stop sign at the turn-pike entrance to the parking lot. The entrance isnot limitedto theRespondent's employees but alsoprovides access for employees of the other stores inthe complex and customers of all the stores.Indeed, the police summoned by the Respondenton June 20, 1987, cautioned the union organizers tobe careful neither to impede traffic nor to endanger8 The advertisements used by the Union included an "Authorizationfor Representation" form with the admonition to complete and mail. TheRespondent removed the advertisements from the newspapers deliveredto its store.10 To these 41 employees, the Union sent 4 consecutive mailings. TheUnion also telephoned about a quarter of these employees(approximately20 of the 41 had unlisted numbers)but often was unable to reach teenageemployees whose parents refused to let them come to the phone to speakwith the union organizers.The Union also made 10 home visits. 94DECISIONS OF THENATIONALLABOR RELATIONS BOARDthemselveswhen positioned on the 10-foot-widestrip of public property.Accommodating the private property and Sec-tion 7 rights pursuant to our analysis inJean Coun-try,we find that the Respondent's property interestwould suffer some impairment by granting theUnion access to the Respondent's parking lot.Weconclude that the impairment would not be sub-stantial,however,in.lightof the unobtrusivemanner in which the Union carried out its distribu-tion of leaflets and the fact that the Respondent'sparking lot is essentially open to the public. Bycontrast,in the absence of a reasonably alternativemeans of communication, the Union'sSection 7rightwould be "severely impaired-substantially`destroyed'within the meaning ofBabcock&Wilcox"I 1without entry onto the Respondent'sproperty.Thus, we find that the degree of impair-ment of the Union'sSection 7 right if its agentswere denied access to the Respondent's parking lotto distribute organizational literature outweighs thedegree of impairment of the Respondent's propertyright if accesswere granted.Accordingly,weaffirm the judge's conclusion that the Respondentviolated Section 8(a)(1) of the Act by barring rep-resentatives of the Union from engaging in organi-zational handbilling in the parking area of the Re-spondent'sNewington store.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Lechmere,Inc.,Newington,Connecticut,itsofficers,agents,successors,and assigns,shall take the action setforth in the Order,except that the attached noticeissubstituted for that of the administrative lawjudge.ing lot adjacent to our store in Newington, Con-necticut,nor will we attempt to cause them to beremoved from our parking lot for attempting to doso, as long as the activity is conducted by a reason-able number of persons,and does not unduly inter-ferewith the normal use of the parking lot, or thetraffic flow from the Berlin Turnpike.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees in theexercise of rights guaranteed them in Section 7 ofthe Act.LECHMERE, INC.Thomas Meiklejohn, Esq.,for the General Counsel.RobertF. Joy,Esq. (Morgan,Brown,&Joy),for the Re-spondent.J.William Gagne, Esq.andBarbara Collins,Esq,for theCharging Party.DECISIONJOEL P. BIBLOWITZ, AdministrativeLaw Judge. Thiscase was heard by me on May 16 and 17, 1988, in Hart-ford,Connecticut.The complaint herein,which issuedon November 18, 1987,1 and was based upon an unfairlabor practice chargefiled by Local919,United Foodand Commercial Workers,AFL-CIO (theUnion), al-leges that Lechmere,Inc. (Respondent)violated Section8(a)(1) of the Act in the following manner: (1)On aboutJune 14 refused to permit representatives of the Union toengage in organizational picketing and handbilling in theparking area at its Newington store.(2)On or aboutJune 20, attempted to cause representatives of the Unionto be removed from public property adjacent to theparking area of the store,where they were attempting todistribute organizational handbills to occupantsof vehi-cles. (3)Since about July 15 has operated a revolvingvideo camera on the roof of the facility,thereby engag-ing in surveillance of its employees'union activities.Uponthe entire record,including the briefs receivedfrom the parties, I make the followingI I Jean Country,supra, at 19.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT prohibit representatives of Local919, United Food and Commercial Workers, AFL-CIO, or any other labor organization, from distrib-uting union literature to our employees in the park-FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATION STATUSTherebeing no dispute,I findthat Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act andthat the Union isa labor organization within the meaning of Section 2(5)of the Act.H. FACTSA. BackgroundRespondent operatesa number ofstores selling "hardgoods," i.e., televisions,audio equipment,appliances, andwatches, but not clothing. The only store involvedIUnless indicated otherwise,alldates referred to herein are for theyear 1987. LECHMERE,INC.95herein(the store)is located in Newington,Connecticut,on the west side of the Berlin Turnpike,a four lane di-vided highway with a 50-mile-per-hour speed limit. Thestore is located on a parcel of land bounded on the eastby the Berlin Turnpike and on the north by PasconeStreet.The parcel measures approximately 880 feet fromnorth to south and 740 feet from east to west.The storeis located at the south end of the property.A main park-ing lot is to the north of the store and extends to Pas-cone Street.A smaller parking area is located to the eastof the store.A strip of 13 small"satellite stores" runsalong the west side of the parcel facing the parking lot;there are no restaurants or convenience stores amongthese satellite stores.As of June 1987, only about four ofthese stores were occupied.These stores are not ownedby Respondent,and are approximately 100 feet from thestore at the nearest point.There are two public pay tele-phones located in front of the satellite stores;there arealso public phones inside the store that are not visiblefrom the outside.Ownership of the parcel of land is di-vided among Respondent and Newington CommercialAssociatesLimited Partnership(Newington Commer-cial).Respondent owns the land occupied by and imme.diately surrounding its store.Newington Commercialowns the satellite stores.The remainder of the parkinglot is jointly owned by Respondent and NewingtonCommercial.Konover Management Corporation, a gen-eral partner in Newington Commercial Associates, hasmanagement responsibility for the satellite stores.Agrassy strip approximately 46 feet wide runs the entirelength of the property along the Berlin Turnpike, withthe exception of two breaks in that strip for entrances tothe parcel.The 42 foot width of that grassy strip alongthe Berlin Turnpike is public property.The remainder ofthe grassy strip is Respondent's property.Thereare three entrancesto the property;themainentrance is from the Berlin Turnpike.It begins with anopening through the grassy strip(actually, two openings,one an entrance and the other an exit)referred to, supra,and it continues in a westerly direction on the north sideof the main entrance to the store and continues to, andends at,the satellite stores.The principal parking areafor the store and the satellite stores is on the north sideof this road.At thismain entrance,the grassy strip con-tinues in a westerly direction for an additional distance(approximately 50 feet)on the north side of the entranceonly; this patch of land,admittedly owned by Respond-ent,will be referred to herein as the dog leg.There isanother entrance to the property from Pascone Street,north of the store(and east of the satellite stores), andfacing the front end of the store.This is the furthest en-trance from the store and feeds into the main parkingarea.The final entrance to the property is at the mostsoutherly point of the property,going from the BerlinTurnpike to the rear of the store.This entrance is meantfor deliveries to Respondent and connects to a loadingdockat the rear(south end) of the store.There are two entrances to the store;themain en-trance, which faces north and the main parking area, anda pick.up entrance on the east side of the store(acrossfrom the grassstripjust south of the main entrance)facing a small parking area principally used by customerspicking up parcels at the store.The principalparkingarea is northof the store,between it and Pascone Street.Employees are requestedto parkin the most easterlyportion of this area closest to the grass strip and theBerlinTurnpike,and to enter the store through thepickup entrance.Grossman'sHome Improvement Center store is locat-ed southof the store,separatedby a fencerunning easttowest behind the store— the fence does not extendacross the grass strip.There is asign located at the mainentranceto the property whichidentifiestwo of thestores onthe parcel, "Lechmere" and "Card Gallery."There areno signs in the parking lot announcing any re-strictionson accessto or use of theparking lots otherthan signs identifying certain parking spaces as"Handi-capped Parking."There are two 6 by 8 inchsigns oneach set of doors to Respondent's storewhich read, "TOTHE PUBLIC.No Soliciting,Canvassing,Distributionof Literatureor Trespassingby Non-Employees in or onPremises."Respondent established a no-solicitation/no-distribu-tion policy in 1982 that has remained in effect to thepresent time; the only change in the policy was tochange theword "employee" to"associate"in 1986when Respondent began referring to its employees as as-sociates.The policystates:Solicitation of associates in theworkareas duringworking timeis strictly prohibited.It is strictly pro-hibitedin all selling and public areas at all times.Non-working time includes break periods,meal pe-riods and other specified periods during the workday whenassociatesare properlynot engaged inperformingtheirworktasks.Distribution of litera-ture inworkareas and public selling areas isprohib-ited.Non-associates are prohibited from soliciting anddistributing literature at all times anywhere onCompanyproperty, including parking lots. Non-as-sociates haveno right ofaccess to the non-workingareas andonly to thepublic and selling areas of thestore in connectionwithits public use.Beginning on June16 the Unionplaced advertisementsin newspapers in an attempt to organize the employees atthe store;at the time Respondent employed approximate-ly 200 employees at the store, none of whom were repre-sented by a union.The firstad, and later ads as well, wasaddressed to Respondent's employees, told of the betterbenefits availablewith the Union,and included a unionauthorization card,withthe caption:"Mail Today" or"Mail it Now."B. Events of June 18LisaMeuci, organizer for the Union,testified that onJune 18 she and other union representatives went to thefacility between 9:15 and 9:30 a.m.and placed handbillson the cars that arrived and parked between 9:30 and 10a.m., assuming that they were employees(the store opens 96DECISIONS OF THENATIONALLABOR RELATIONS BOARDfor business at 10 a.m.).z In addition,union organizerGiovano Casserino handed a leaflet to an employee whowas walking toward the store,but a security guard tookthe leaflet from the employee.Roger Samuelson, thegeneralmanager of the store,testified that on June .18union representatives were in the parking lot on threeoccasions placing leaflets"on car windshields.On theseoccasions, theywere in the area where employees usual-ly park and he instructed the security guards to removethe literature from the cars(which they did) and he andthe assistant store manager, SteveMittler,asked theunion representatives to leave the parking lot.C. The Events of June 20The events of this day are more substantial, as is thecredibilityissuebetween the version testified to by thefour Union representatives and the testimony of Samuel-son.Meuci testified that about 9:30 a.m. she met theother union representatives at the Bradlee's store parkinglot across the street(east)from the store;they thendrove to the Grossman's store just south of the store andfrom there walked north up the grassystripto the mainentrance to the parking lot. They stood on the grassystripwithin a few feet from the Berlin Turnpike,on bothsides of the main entrance to the parking lot (between9:30 and 9:40 a.m.)attempting to give handbills to driv-ers entering the parking lot at this point(assuming thatthey were employees).About 3 to 5 minutes later(beforetheyhad handed out any literature)Samuelson,Mittler,and three security guards came out of the store and saidthat they were on Respondent's property and asked themto leave. They said that they thought that since theywere on the grassy strip near the BerlinTurnpike thatthey were on public property.Samuelson said that it wasRespondent'sproperty,and unless they left he wouldcall the police.When they did not leave Samuelson wentinto the store to call the police.Ten minutes later thepolice arrived and questioned the union representativesabout their purpose.OfficeGallagher told them thattheywere on public property, but that they were soclose to the Berlin Turnpike that it could be dangerousremaining there if they were not careful.Gallagher thenspoke privately with Samuelson,afterwhich he calledhis sergeant.Before leaving,Gallagher told the unionrepresentatives that they could remain,but they couldn'tobstruct the traffic flow on the highway or leading intothe parking lot. Because the security guards continued tovideotape their movements,Meuci and the others thenleft the area.4Casserino testified that he met Meuci, Mark Espinosa(union business representative),and CliffGagnon (re-cording secretary of the Union)thatmorning in theBradlee's parking lot and they drove to Grossman's park-2 Shortly after the store opened that morning,the union's representa-tives attempted to distribute literature to employees in the store until theywere stopped from doing so by Respondent's representatives.8 The leaflets used by the Union on June 18 and thereafter extolled theadvantages of the Union and had an attached union authorization cardfor the employees to complete and a stamped self-addressed envelope.4 The affidavit she gave to the Board states- "The police explained tothe employer that we were on state property,but he told us we mightdisrupt traffic flow and must leave.We left."ing lot. From there they walked north on the grassy striptoRespondent's parking lot where they stood by themain entrance to the parking lot about 4 feet from theBerlinTurnpike. About.5minutes later Samuelson cameout of the store and told them to leave.Theyprotestedthey were on public property and wouldn't leave. Sam-uelson said that it was Respondent's property and theyshould leave immediately. They refused. About 5 min-utes later two policemen arrived.One asked what theywere doing; they said that they were on public propertyattempting to speak to employees on their way to work.The officerwent to speak to Samuelson and when he re-turned he told them that since they were on public prop-erty they could remain, but they should be careful be-cause of the speed of the nearby traffic.At no time thatday did the union representatives leave the area about 4feet from the Berlin Turnpike and enter Respondent'sproperty and at no time after the police arrived did Sam-uelson or any other representative of Respondent tellthem to leave.Espinosa testified that he met the other Union repre-sentativesthatmorning at Bradlee's parking lot andwalked (by himself) across theBerlinTurnpike to thegrassy strip on the side of the main entrance to Respond-ent's parking lot where he met the others.He and theothers stood there, about 4 feet from the Berlin Turnpike("We figured that's where we had a right to be"). Re-spondent's representatives approached them and Samuel-son said that they had to leave Respondent's property.They said that they had a right to be there and Espinosaasked if Respondent owned the property all the way tothe Berlin Turnpike.Samuelson asked them if they weregoing to leave and they said that they were not and hesaid that he would call the police.When the police ar-rived they told the police that they were there to distrib-ute literature and felt thattheyhad a right to be there,but that they did not want to cause any problem, and iftheywere askedto leave, they would do so. The police-man then spoke to Samuelson for a few minutes; whenhe returned he told them that they had a right to remainthere as long as they remained within 10 feet of the curb,but that they should be careful because of the speed ofthe cars on the Berlin Turnpike.From the time he ar-rived he never left the area about 4 feet from the BerlinTurnpike until they left after the police spoke to them.Theyleft the premises that day, but not because theywere requested to do so by Samuelson;in fact, Samuel-son never spoke to them again after the police arrived.Gagnon testified that he met the other union representa-tives at the Bradlee's parking lot that morning;they thendrove to theGrossman'sparking lot and walked alongthe grassy strip to the entrance to the parking lot of Re-spondent's store arriving about 9:30 a.m.They stood afew feet from the Berlin Turnpike preparing to give leaf-lets to cars entering the parking lot. Within a short timeSamuelson came out of the store and told them to leavebecause they were on Respondent's property.Gagnon(and the others)said that they were on public propertyand had a right to be there.Samuelson said that Re-spondent owned the entire area including the grassy stripand asked them to leave.When they refused to leave he LECHMERE, INC.97said that he would call the police.A few minutes laterthe police arrived;they first spoke to Samuelson andthen asked the union representatives what they weredoing.Gagnon told him that they were attempting togive handbills to employees entering the parking lot andthat Samuelson had said that they were on private prop-erty and he had disagreed.After the police officer calledhis office,he told them that they were on public proper-ty.Thepolice left and the union representatives re-mained in the same place for about 5 minutes and thenleft: "We'd proved our point,that we could stay on thegrassy area."Samuelson testified that at 9:22 a.m.on June 20,Gagnon and Espinosa drove into the parking lot at Re-spondent'sstore and began putting leaflets on carsparked in the parking lot. Samuelson then told them ofRespondent's no-solicitation rule and they left and drovetheir car into Grossman's parkinglot.About 20minuteslaterGagnon and Espinosa(togetherwithMeuci andCasserino)were back in Respondent's parking lot (theyhad walked from Grossman's)on the dog leg of thegrassy strip at the main entrance to the parking lot,about 100 feet from the Berlin Turnpike.As stated,supra, this property is owned by Respondent.5Mittlerand Samuelson told them of the no-solicitation rule andasked them to leave; whentheydid not leave Samuelsoncalled the police.Prior to the police arriving,one of theunion representatives asked Samuelson what part of thearea Respondent owned and asked if they owned theBerlinTurnpike.Samuelson said that of course theydidn't,but he never specified where the dividing line wasbetween their property and public property. The policearrived and asked what the problem was;Samuelson saidthat they were trespassing on his property and hewanted them to leave.The officer then spoke to theunion representatives and returned and told Samuelsonthat he told them that they could remain on the publicarea, but had to stay off Respondent's property.Iwas happy with that solution,because that wasmy intention,to keep them off of Lechmere proper-ty, and had full knowledge that they had the rightto be on the public way.The police left, as did the union representatives 5 or 10minutes later.On cross-examination Samuelson testifiedthat when he initially saw that the union representativeshad returned to Respondent's parking lot, they were onthe dog leg (Respondent's property), but by the time heapproached them and told them to get off Respondent'sproperty, they were on the grassy strip(public property).Regardless of the fact that they were on public property,he still told them to get off Respondent's property. Hewas then asked if he told them that he was going to callthe police,even though they were then on public prop-erty; he testified:"The police had already been called, asIwas coming out the door."The Incident Report re-ferred to supra, states:" I then told them I would call thepolice if they did not leave our property.They didn'tleave so we called the police."D. Other Union Attempts to Contact EmployeesIn addition to the newspaper advertisements referredto supra,6 the Union was able to obtain the name and ad-dresses of 41 nonsupervisory employees of Respondentby writing the license number of their car.In Connecti-cut, the Department of Motor Vehicles will give you thename and address of the owners of automobiles if yousupply the license plate number.Meuci testifiedthat theymade phone calls and house calls to these employees, buttheywere generally unsuccessful because the employeeswere often high school students and "generally the par-entswould intervene"and not allow them to talk totheir children,the employees.Thiswas the result ofabout 10 home visits and 8 or 9 telephone calls byMeuci. In addition,using the name and address list re-ceived from the Department of Motor Vehicles, Re-spondent sent 4 mailings to the 41 employees listed; thesemailings told of the benefits of joining the union and in-cluded Union authorization cards;only one employee re-turned a signed authorization card.Samuelson testified that in June179 ofthe 200 employ-ees of Respondent resided in Newington,Hartford, andNew Britain;the maximum distance between these pointsis about 15 miles.E. Prior Enforcementof No-SolicitationSamuelson testified to a number of other occasionswhere he acted to enforce Respondent's no-solicitationrule. Shortly after the store opened for business in No-vember 1966,Samuelson observed that someone had putleaflets advertising the American Automobile Associa-tion(AAA) oncars in the parking lot; he had the leafletsremoved,calledthe AAA,and told the branch managerthatRespondent had a no-solicitation policy and couldnot allow them on the property to solicit or distributehandbills. In about November 1986, Samuelson receiveda telephone call from the Salvation Army asking if theycould station one of their bell-ringers in front of the storefor the Christmas season:"Ihad to tell them no, againbased on our no-solicitation policy.And wished themwell with their campaign,but it would have to be not onLechmere property."A few months later cents-off cou-pons from Burger King were found on cars in the park-ing lot;Samuelson called the store manager and told himof Respondent's no-solicitation rule and that such distri-butions would not be allowed.A few months later, twogirl scouts were selling cookies in front of the store; hetold them of Respondent's no-solicitation policy and thatthey would have to leave, and they did.Samuelson testified that the purposes of the rule are tokeep people from harassing Respondent'scustomers("shaking cans in your face. . .asking to buy raffle tick-ets or cookies . . .") and to keep"illegal trespassers" off5 In an incident report that Samuelson prepared that day,he stated thathe saw the four individuals in "the grass area" (which could describe thegrassy strip as well as the dog leg) and never specified that they were onRespondent's property.6 The advertisements were placed in the Hartford Courant,one of thelargest circulation newspapers in Connecticut.Meuci testified that shewas told that its circulation covers Hartford,New Britain,and Newing-ton, among other areas. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe property thereby preventing incidents or other con-frontations in the parking lot. Samuelson testified that il-legal trespasserswould be "anyone that would becoming to the store not for the purpose of shopping, butfor the purpose of distributing literature,raising funds fora church,a bake sale... ."He testified that when hewas first told of the rule he was not told that one pur-pose of it was to keep union solicitors off the premises.Samuelson was asked whether one of the reasons he at-tempted to keep the employees from receiving theUnion's leaflets was to make it less likely that the Unionwould successfully organize his employees.He testified:"It's very difficult to answer.I think my primary reasonwas to continue the consistent enforcement of the no so-licitationpolicy."F. Video CameraThe final allegation herein is that by placing a videocamera on the roof of the store on July 23 Respondentviolated Section 8(a)(1) ofthe Act.Samuelsontestifiedthat of the'24 stores operated by Respondent,16 to 18have video cameras.'At the store in question, the losspreventionofficehas nine televison monitors,each ofwhich is a closed circuit television system with a cameraand monitor.Only one of these cameras(with attachedmonitor)-the one onthe roof-is in questionhere. Thepicture from only one of these monitors can be taped atany one time.Samuelson testified that the video camerawas ordered on July 21 or 22 and installed on the roof tomonitor illegal activity in the parking lot and to assistwith in-store security.As regards the former,there havebeen situations where a car window was broken and carradios were stolen; the videocamera assisted Respondenton one such occasion where they observed such an inci-dent occurring,the police were called,and the perpetra-tor was apprehended.As regards the latter, the rooftopvideo camera gives the security officer in the store theability to follow the path of a suspected shoplifter as heleaves'the store.The Union picketed the grassy area regularly fromAugust 7 through September 5, then intermittently fromOctober through March 1988;these pickets were neverasked to leave by Respondent's representatives.Duringthe first few days of this picketing in August,the rooftopvideo camera was directed at some of the pickets and theproceeding was being videotaped("because I had noideawhat was going.to happen").After several days,Respondent ceased focusing the camera on the pickets("Because nothing had happened that would be of anysignificant matter.")Charles Lieberman,who was employed by Respond-ent from about September 1986(when the store openedfor business)through October,testified that at a regularmeeting of. employees subsequent to the installation ofthe video camera,somebody asked Samuelson why thecamera was installed;"Mr. Samuelson said basically twothings.One for general security.And, two, in order toassure that the Union people wouldn't be harassing cus-tomers or possibly vandalizing cars. That kind of thing."III.ANALYSISThe initial allegation in the complaint-is that since onabout June 14(really June 18) Respondent has refused topermit Respondent's representatives to engage in orga-nizing and handbilling in the parking area adjacent to thestore.The evidence establishes that between 9:30 and 10a.m. on June 18 the union representatives placed hand-billson the cars parked in the area frequented by em-ployees, but these handbills were removed at the requestof Samuelson.Casserino handed a leaflet to an employee,but a security guard took the leaflet from the employee.In addition,Samuelson and Mittler asked the union rep-resentatives to leave the parking lot because it was Re-spondent's property.InFairmont Hotel,282 NLRB 139(1986), the Boardset forth the balancing test to be used in situations suchas the instant matter.The BoarddiscussedNLRB v. Bab-cock&Wilcox Co.,351 U.S.105 (1956),andHudgens v.NLRB,424 U.S. 507 (1976),and determinedthatin casesinvolving conflicts between property rights and Section7 rights, the Board's task is "first to weigh the relativestrength of each parties'claim."If the property owner's claim is a strong one, whilethe Section 7 right at issue is clearly a less compel-lingone, the property right will prevail. If theproperty claim is a tenuous one, and the Section 7right is clearly more compelling, then the Section 7right will prevail.Only in those cases where the re-spective claims are relatively equal in strength willeffectivealternativemeansofcommunicationbecome determinative.Fairmont(and later cases such asUnited Supermarkets,283 NLRB 814 (1987), andEmery Realty,286 NLRB 372(1987), then speaks of factors affecting the strength andweakness of the employer'sproperty rights and theUnion's Section7 rights. Applying theFairmontcriteriato the instant matter,Ifind the Union'sSection7 rightsmore compelling than Respondent's property rights. Thisisnot an area standards dispute a union has with a sec-ondary employer as inFairmont;this is the Union's at-tempt to organize Respondent's employees.As the Su-preme Court stated inSears,Roebuck&Co. v. Carpen-ters,436 U.S. 180 (1978):"the right to organize is at thevery core of thepurposefor which the NLRA was en-acted." In addition,the Union's activity was such thatthere was little likelihood that Respondent's customers,or the employees of the few satellite stores then open,were affected because the Union placed handbills onlyon cars parked in the area where Respondent's employ-ees were told to park(not the most convenient to themain entrance to the store)and generally did so beforethe store opened at 10 a.m. By contrast,Respondent'spropertyrights are not as compelling.Although Re-spondent has uniformly enforced its no-solicitation/no-distribution policy since the store opened in November1986, there are no signs at the entrances to the parkinglot limiting entry in any way. The Board,inFairmont,supra, differentiated between a multistore mall and asingle store: LECHMERE,INC.99[T]he ownerof a large shoppingmall who allowsthe generalpublic toutilizehis property withoutsubstantial limitationmay well have a heavy burdento bear inseeking selectively to exclude picketswho are engaged in aneconomicstrike against theiremployer whoisa tenantof the mall. . . . On theother hand,a single storesurrounded by its ownparking lotprovided exclusively for the conven-ience of customerswill have a significantly morecompellingproperty rightclaim.[282NLRB at141-142.]Althoughthe situation herein didnot constitutea "largeshoppingmall" on June18, it clearlywas not a "singlestore surroundedby its own parkinglot" as stated inFairmont.Four of the thirteensatellite storeswere openat the time and it is not unreasonable to assume that alargemajority of the customers of these stores drovethrough themain entranceto theparkinglot, and thatsome of these customersshopped at the store,as well asone or moreof the satellitestores thenopen. Althoughthe only "visible" pay telephonesare infront of the sat-ellite stores and thereare no foodor convenience storesor restaurantsin the center, thatdoesnot diminish thefact that thisisa shopping mall andthatRespondent'sproperty rightsare subordinateto the Union's Section 7rightsherein.I therefore find that Respondent's actionson June18 violatedSection 8(a)(1) of the Act.As I have found that the rightsassertedby the Unionand theRespondentare not relativelyequal,it is unnec-essary to considerreasonable alternative means availableto the Unionin attempting to communicatewith the em-ployees,Fairmont,supra.However, should my findingherein notbe upheld, subsequently, I should state thatthe facts herein convinceme that reasonable alternativemeans were available totheUnion.Employees wereeasily recognizablehere; they parkedin specified areasand arrived at predictabletimes.Even if theunion repre-sentativeswereunableto converse with them prior toentering thestore, the Union could (and did) utilize theprocedureof writingtheirlicense numbers and obtainingtheirnames and addressesfrom the Connecticut Depart-mentof Motor Vehicles. The fact thata largemajorityof the employees rejectedtheir solicitationsdoes not de-tract from this;Fairmontdoes not requirethat the Unionbe successful in its contactswithemployees,only thatthereare reasonable alternative means of communicatingwiththem.In addition,the store is located in an urban-suburban areawithone newspapercapable ofreachingallor almost all of Respondent's employees.For thesereasonsI find that therewere adequate alternate meansof contactingthe employees available to the Union.It is next allegedthat on June 20, Respondent, bySamuelson,attemptedto cause theunion representativesto be removed from the public property adjacent to theparking lot,in violation of Section8(a)(1) of the Act; Icredit thetestimonyof thefour union representativesoverthat of Samuelson.Their testimony that they solicit-ed solelyon publicproperty a few feet fromthe BerlinTurnpikeis reasonableaftertheir solicitationin the park-ing lot 2 days earlierhad been rebuffed.In addition, al-though Samuelson appearedto be a crediblewitness, histestimony on this subject is difficult to understand. Ondirect examination he testified that when he saw themabout 9:47 a.m.they were on the dog leg(Respondent'sproperty)and he called the police.According to his tes-timony on direct examination,they did not leave the dogleg and stay on public property until after the police ar-rived.On cross-examination he testified that by the timehe approached them they were on public property. Hewas asked why he asked them to leave if they were onpublic property and he testified that the police had al-ready been called.Yet his incident report states that hetold theunion representatives that unlessthey left "ourproperty"he would call the police;when they refused toleave, he called the police.He never explained this con-tradiction.What is clear,however, is that when Samuel-son did tell the union representative to' leave, they wereon public property,where they had a right to be. As theBoard stated inMike Yurosek&Son,229 NLRB 152 at153 (1977): "If the alley were clearly public property,Respondent's attempts to exclude union representativestherefrom would be unlawful under Section 8(a)(1) ofthe Act."Samuelson's attempt to cause the union repre-sentatives to be removed on June 20,when they were onpublic property, therefore,violates Section 8(a)(1) of theAct.Finally, the complaint alleges that by installing the re-volving videotape camera on the roof of the store onJuly 23, Respondent violated Section 8(a)(1) of the Act.An employer may photograph or videotape certain ac-tivities outside his plant without violating the Act wherehe can establish a legitimate purpose for this activity.Russell SportswearCorp.,197NLRB 1116 (1972); theprincipalmeans of justification for this activity is tosecure evidence for injunction proceedings to enjoinstrike-related conduct or to establish that the picketingwas unlawful under theAct.Bozzuto's, Inc.,277 NLRB977 (1985). Peaceful union activity cannot be a motivat-ing factor in an employer's institution of a videotapingsystem.Cutting Inc.,255NLRB 534,543 (1981). Re-spondent does not defend on the basis that it was gather-ing evidence for a state court or Board injunction.Rather Samuelson testified that most of Respondent'sstores supplement their in-store video security systemwith a rooftop camera and that was the purpose of thiscamera-to monitor any illegalactivityoccurring in theparking lot and to allow the store's security people to"follow" a shoplifter (or other wrongdoer) out of thestore via the video camera.Lieberman's testimony is notdecisive here; he testified that Samuelson told the em-ployees that the video camera was installed for generalsecurity and to assure that the union people would notharass customers or vandalize cars in the parkinglot.Al-though the union representatives did enter the store onJune 18 and attempted to speak to, or leave literaturefor, employees at that time, there is certainly no evi-dence thattheyharassed customers or vandalized cars atthat time or at any time prior to July 23.On the otherhand,Ifind credible and reasonable Samuelson's testimo-ny that most of Respondent's stores have rooftop cam-eras and that the timing of the purchase of the camerafor the store was not out of the ordinary compared with 100DECISIONS OF THENATIONALLABOR RELATIONS BOARDRespondent's other stores.For this reason(although notfree from doubt) I find that theinstallationof the videocamera on the roof of the store did not violate Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.RespondentLechmere,Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent violated Section8(a)(1) of the Act byrefusing to allow the union representatives to engage inorganizing and handbilling in the store's parking lot andby attempting to cause the union representativeto be re-moved from a public area adjacent to the parking lot.4.Respondent did not violatetheAct asfurther al-leged in the complaint.THE REMEDYHaving foundthatRespondent has violated Section8(a)(1) ofthe Act,I shall recommend that it be orderedto cease and desist therefrom and that it take certain af-firmative action designed to effectuate the policies of theAct.On these findingsof factand conclusions of law andon the entire record,I issue the following recommend-ed'ORDERThe Respondent, Lechmere, Inc., Newington, Con-necticut,its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Prohibiting union representatives from distributingunion literature to its employees in the parking lot adja-cent to its store in Newington,Connecticut, and threat-ening them with arrest for attempting to do so, as longas the activity is conducted by a reasonable number ofpersons, and does not unduly interfere with the normaluse of the parking lot, or the traffic flow from the BerlinTurnpike.(b) In any like or related manner interfere with, re-strain, or coerce employees in the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neccessary toeffectuate the policies of the Act.(a) Post at at its Newington, Connecticut store copiesof the attached notice marked "Appendix."e Copies ofthe notice, on forms provided by the Regional DirectorforRegion 34, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately on receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(b)Notifythe RegionalDirectorinwritingwithin 20days from the date of this Order what steps the Re-spondent has takento comply.If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses8 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "